Citation Nr: 0803686	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
duodenal ulcer, status post subtotal gastrectomy.  

2.  Entitlement to service connection for residuals of a 
cholecystectomy, secondary to a duodenal ulcer, status post 
subtotal gastrectomy.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a duodenal ulcer status post 
gastrectomy; denied service connection for a cholecystectomy; 
and denied service connection for gastroesophageal reflux 
disease.  

The Board notes that at a VA examination in September 2005, 
the examiner provided an opinion addressing the onset of the 
veteran's duodenal ulcer.  The RO found this evidence to be 
new and material and reopened the claim.  The claim remained 
denied on the merits.  

In January 2008, the veteran's claim was advanced on the 
Board's docket in accordance with 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The June 1953 rating decision that denied service 
connection for an ulcer is final.  

2.  The evidence received since the June 1953 rating decision 
relates to unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  

3.  The veteran's duodenal ulcer was manifest to a degree of 
10 percent or more within one year of his discharge from 
active duty.  

4.  Residuals of a cholecystectomy are proximately due to the 
service-connected duodenal ulcer, status post subtotal 
gastrectomy.  

5.  The clinical evidence does not show that the veteran has 
gastroesophageal reflux disease.  


CONCLUSIONS OF LAW

1.  The evidence received since the final June 1953 rating 
decision that denied service connection for an ulcer, is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2007).  

2.  Resolving reasonable doubt in the veteran's favor, a 
duodenal ulcer status post gastrectomy, is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2007).  

3.  Residuals of a cholecystectomy are secondary to a 
duodenal ulcer, status post gastrectomy.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.310(a) (2007).  

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004 and 
June 2007 letters of the information and evidence needed to 
substantiate and complete his claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

VA denied the veteran's claim for service connection for an 
ulcer in a June 1953 rating decision.  In that decision, the 
RO found that the evidence did not show that the veteran's 
ulcer began during his period of active military service, and 
the pre-pyloric polyp that was found in September 1946 was a 
constitutional or developmental abnormality and not a 
disability under the law.  The veteran was informed on the 
determination under cover letter dated June 15, 1953.  He did 
not file a notice of disagreement with the determination.  
Hence, the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

The evidence of record at the time of the June 1953 rating 
decision included the veteran's service treatment records 
which did not document any treatment for, or a diagnosis of, 
an ulcer.  Records show that he was approved for treatment of 
a peptic ulcer at a hospital in Camp Lee, Virginia in August 
1946.  His admission report noted that he presented as 
poorly-nourished.  He reported a history of abdominal pain 
with intermittent vomiting for a year's duration.  Subsequent 
reports indicate that he was found to have a gastric polyp 
which caused intermittent gastric obstruction.  Exploratory 
surgery was advised, but he declined and left the hospital 
against medical advice.  

A VA hospitalization report dated from August to October 1949 
showed that the veteran was an in-patient for treatment of a 
duodenal ulcer.  

In a February 1953 affidavit, C.A. Jarrell, M.D., reported 
that he treated the veteran for a duodenal ulcer in April 
1946, and he was hospitalized at Camp Lee Virginia in August 
1946.  In a March 1953 letter, John C. Coundry, M.D., related 
that the veteran had a known recurring duodenal ulcer since 
1945.  He was hospitalized in January 1953 and a subtotal 
gastric resection and cholecystectomy were performed.  

The June 1953 decision found that the veteran's gastric polyp 
was a constitutional or developmental abnormality and not a 
disability under the law; and the evidence did not show that 
his duodenal ulcer was incurred in or aggravated by his 
military service.  

The veteran submitted a request to reopen his claim for 
service connection for a duodenal ulcer in February 2004.  
The additional evidence submitted included a September 2005 
VA examination report.  The examiner stated that although 
there was no evidence of hospitalization during the veteran's 
active military service, the first symptoms of the ulcer 
appeared in April 1946.  The Board finds that this evidence 
is new and material because it tends to show that the 
veteran's ulcer was manifest within one year of his discharge 
from active duty.  Hence, the Board concludes that the claim 
may be reopened.  

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A peptic ulcer, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent rating is 
warranted for a duodenal ulcer with mild, recurring symptoms 
once or twice yearly.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2007).  

Service connection may be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  

Duodenal Ulcer Status Post Subtotal Gastrectomy

As discussed above, the veteran's service treatment records 
do not show that he was treated for a peptic ulcer during his 
period of active duty.  The critical issue here is whether 
his peptic ulcer was manifest to a degree of 10 percent or 
more within one year of his discharge from service (i.e., by 
November 1946) such that service connection may be granted on 
a presumptive basis.  

In reviewing all the evidence of record, and resolving any 
reasonable doubt in his favor, the Board finds that the 
veteran's duodenal ulcer may be presumed to have been 
incurred in service.  An admission card dated August 31, 1946 
indicated that the veteran was referred for admission to the 
Regional Hospital in Camp Lee Virginia for treatment of a 
peptic ulcer.  His presenting symptoms included stomach pain 
and intermittent vomiting.  Clinical tests at that time 
revealed a gastric polyp and exploratory surgery was 
recommended.  The veteran, however, left the hospital against 
medical advice.  

Although further clinical records do not show treatment for a 
duodenal ulcer until 1949, two letters from physicians dated 
in 1953 indicate that the veteran was treated for an ulcer 
during the one-year period after his discharge from military 
service.  Both letters establish that the veteran was 
experiencing symptoms of an ulcer in 1945 and 1946.  A VA 
examination report dated in May 1953 also indicates that the 
veteran experienced his first symptoms of stomach problems in 
April 1946, and they included abdominal pain, vomiting and 
hemorrhages.  Finally, upon VA examination in September 2005, 
the examiner reviewed the veteran's claims file and concluded 
that the veteran's first symptoms of his duodenal ulcer 
appeared in April 1946.  

Consequently, the Board concludes that service connection for 
a duodenal ulcer status post subtotal gastrectomy is 
warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 
3.309, 4.114, Diagnostic Code 7805.  

Residuals of a Cholecystectomy

The medical evidence shows that at the time the veteran 
underwent his subtotal gastrectomy in January 1953, a 
cholecystectomy was also performed.  Consequently, the Board 
finds that the cholecystectomy is proximately due to the 
service-connected duodenal ulcer status post subtotal 
gastrectomy.  As such, service connection is warranted on a 
secondary basis.  See 38 C.F.R. § 3.310.  

Gastroesophageal Reflux Disease

Although a private medical report dated in October 2006 lists 
a diagnosis of gastroesophageal reflux disease that diagnosis 
was not supported by endoscopic studies.  

In contrast, upon VA examination in September 2005, the 
examiner indicated that there was no evidence of 
gastroesophageal reflux disease during a 2003 endoscopic 
evaluation, and the veteran did not have any current 
complaints related to gastroesophageal reflux disease.  While 
repeat endoscopic evaluation was not advised due to the 
veteran's current frailty, there is no competent evidence 
supporting a diagnosis of gastroesophageal reflux disease.  
As such, in the absence of a clear diagnosis of the 
disability, the Board concludes that service connection for 
gastroesophageal reflux disease is not warranted.  
38 U.S.C.A. § 1110.




ORDER

Service connection for a duodenal ulcer status post subtotal 
gastrectomy is granted.

Service connection for a cholecystectomy, secondary to a 
duodenal ulcer status post gastrectomy is granted.  

Service connection for gastroesophageal reflux disease is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


